Porter, J.
delivered the opinion of the court. In this case the plaintiff prayed for a respite, and a meeting of his creditors was ordered to take place on the 20th of December, *83before the judge of the parish of St. Martins. On that day some of them attended, and voted for acceding to the prayer of the petitioner; the appellee appeared and opposed it, and the proceedings were closed, and returned into court.
But there not being a sufficient number of creditors at this meeting to produce the forced respite, several others appeared before the judge at a subsequent time and on different days. He received their declarations and returned them into court.
On the proceedings being called up in the district court for homologation, the appellee objected, that the votes given after the meeting was closed, could not be considered in the number of those which had granted the respite.
We think this objection well taken. The power of the notary, after he had closed the process verbal of what took place on the day appointed for the creditors to appear, expired. If they did not all attend on that day, he should have adjourned the proceedings, or a subsequent order from the court should have been obtained. The opposing creditors were deprived of the power of contesting *84the claims of those who appeared after the day fixed by the judge. It appears to us that such a practice as was pursued here would open the door to collusion and fraud, and that it should not be sanctioned by the court.
Baker for the plaintiff, Markham for the defendants.
It is therefore ordered, adjudged and decreed that the judgment of the district court be affirmed with costs.